Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26, “The method of claim 12” should be “The method of claim 14”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7-8, 10-11, 13-14, 20-21, 23-24 and 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sachs et al (U.S. Patent Application Publication 2019/0122411).

Regarding claim 1, Sachs discloses a system for remote visualization of three-dimensional (3D) animation with synchronized voice in real-time, the system comprising: 
FIG. 1; paragraph [0084], the mobile device 120 is a mobile telephone.  However, mobile device 120 may be a mobile phone, Personal Digital Assistant (PDA), a tablet, a smartphone, or any other type of device that connects to network 160 via a wireless connection without departing from this invention) comprising a sensor device that captures a plurality of scans of one or more non-rigid objects in a scene (Paragraph [0073], systems in accordance with many embodiments of this invention can perform processes that can generate a static 3D model of a head from captured image data of the head and a customized rig for the 3D model; paragraph [0084], users may use personal devices 180 and 120 … In many embodiments, an application being executed by the user device may capture or obtain image data including a face image; paragraph [0074], in many embodiments, the captured image data includes depth measurements obtained from a depth sensor including (but not limited to) a time of flight camera and/or a structured light camera), each scan comprising (i) a depth map (Paragraph [0074], the captured image data includes depth measurements obtained from a depth sensor) and (ii) a color image (Paragraph [0103], processes for identifying features of a head in an image may be used to provide useful information including, but not limited to, an estimation of a color spectrum… Paragraph [0108], a K-means or Median Shift algorithm operating on the RGB pixels of the image to partition the image into regions of similar color. Thus, the captured image is a color image); 
one or more remote computing devices (FIG. 1; personal devices 180 and 120), each comprising a display device that renders and animates 3D models in real-Paragraph [0084], personal devices 180 and 120 that connect to the network 160 to perform processes for receiving, performing and/or interacting with a deep learning network that uses systems and methods that provide supervised learning systems in accordance with various embodiments of the invention … the personal device 180 may be a desktop computer, a laptop computer, a smart television, an entertainment gaming console, or any other device that connects to the network 160 via a "wired" and/or "wireless" connection.  The mobile device 120 connects to network 160 using a wireless connection.  A wireless connection is a connection that uses Radio Frequency (RF) signals, Infrared signals, or any other form of wireless signaling to connect to the network 160.  In FIG. 1, the mobile device 120 is a mobile telephone.  However, mobile device 120 may be a mobile phone, Personal Digital Assistant (PDA), a tablet, a smartphone In accordance with some embodiments of the invention, the processes for generating a 3D model of a head and/or animating the 3D model based upon audio data are performed by the user device); 
a server computing device (Paragraph [0083], server systems 110, 140, and 170) coupled to the mobile computing device and the one or more remote computing devices (Paragraphs [0083]-[0084], server systems 110, 140, and 170 are connected to the network 160 … personal devices 180 and 120 that connect to the network 160 and transmit the captured image data to a server system), the server computing device comprising a memory that stores computer-executable instructions and a processor that executes the instructions (Paragraph [0085], FIG. 2 shows a processing system in a device that executes instructions to perform processes that provide interaction with other devices connected to the network as shown in FIG. 1. The processing device 200 includes a processor 205, a non-volatile memory 210, and a volatile memory 215. The processor 205 is a processor, microprocessor, controller, or a combination of processors, microprocessor, and/or controllers that performs instructions stored in the volatile 215 or the non-volatile memory 210 to manipulate data stored in the memory… A network interface is a device that allows processing system 200 to transmit and receive data over a network based upon the instructions performed by processor 205) to: 
receive a first set of one or more scans from the mobile computing device (FIG. 4; paragraph [0089], process 400 includes receiving a 2D image that includes an image of a face (405)); 
reconstruct an initial 3D model of the one or more non-rigid objects using the first set of one or more scans (Paragraph [0090], a customized static 3D model of a head based on the face image in the 2D captured image and possibly the image capture information, if the information is available, is generated (415).  In accordance with some embodiments, the captured images are divided into various components to generate a static 3D model of the head from the image of the face.  Various components of a 2D image used to generate 3D model of a head in accordance with some embodiments of the invention are shown in FIG. 11; paragraph [0097], the customized static 3D model can be optimized (420); paragraph [0100], the generated customized 3D static model can be stored in a memory for use (425)); 
Paragraph [0100], process 400 may receive one or more additional images that include the face image (430)); 
for each scan in the second set of one or more scans (Paragraph [0100], the customized static 3D model of the head can be optimized using each of the one or more additional images in the manner described above and/or in accordance with any of a variety of best fit criteria appropriate to the requirements of a given application (435)): 
determine an initial alignment between the depth map of the scan and the initial 3D model by mapping one or more landmark points in the depth map to one or more landmark points in the initial 3D model (Paragraph [0121], the identification of certain features or landmarks of a face can be useful in a variety of applications including (but not limited to) face detection, face recognition, and computer animation.  In many embodiments, the identification of landmarks may aid in animation and/or modification of a face in a 3D model.  In accordance with some embodiments of an invention, a Mnemonic Descent Method (MDM) is used for facial landmark tracking.  The goal of tracking the facial landmarks is to predict a set of points on an image of a face that locate salient features (such as eyes, lip corners, jawline, etc.). The MDM performed in accordance with many embodiments of the invention predicts facial landmarks by jointly training a convolutional neural network (CNN) and a recurrent neural network (RNN) to refine an initial set of landmarks on the image until the landmarks are in the correct positions on the face of the subject); 
Paragraph [0121], a process for performing MDM in accordance with an embodiment of the invention is shown in FIG. 30.  In FIG. 30, the process 3000 starts with an initial reference set of 68 landmarks, x0, aligned to the center of the subject's face (3005); paragraph [0098], in accordance with a number of embodiments, the generation and/or optimization of the customized 3D model is performed in stages.  In accordance with many of these embodiments, a first stage can solve for the camera properties.  The camera properties may include, but are not limited to, camera rotation, camera translation, Field of View (FOV), and focal length);  22Attorney Docket No. VAN-046 U.S. Patent Application
determine one or more displacement values between a location of each landmark point in the depth map and a location of the corresponding landmark point in the initial 3D model (Paragraph [0091], the face in the image can be modeled using the following generative model: Ig =π(R x G + t); paragraph [0097], the optimization can be performed using a gradient-based optimization framework applied to the generative model based on the following equation: … Edata, measures the dissimilarity between the image produced by the generative model “Ig” and the source image, Isr. Edata, includes two terms … a second for the difference in primary contours, Edataedge.  Examples of contours include, but are not limited to eye contours, lip contours, nostrils, eyebrows, and overall silhouette; paragraph [0121], the process 3000 (e.g. a 30x30 patch) iteratively repeats the following process.  A patch of pixels around each landmark is obtained (3010.) Each obtained patch is applied to a CNN (3015) to get a feature descriptor of length N for each patch (3020).  The descriptors can be concatenated together to get a descriptor encapsulating all of the patches (3025).  The concatenated descriptor can be projected by an RNN to determine the amount each landmark should be adjusted, Δxi (3030) … If the landmarks are satisfactory, the landmarks are stored in memory (3045) for future use; paragraph [0098], in a second stage, the blendshape weights may be solved); 
deform the initial 3D model to the depth map using the displacements (Paragraph [0095], in accordance with some embodiments, the blend shape deformer computes the shape as a linear combination of basis vectors with blending weights, αblend. In accordance with some embodiments, the blend shape vectors are pre-computed using PCA on a dataset of static 3D models of faces from multiple subjects.  The blend shape deformer can include blend shape vectors that are pre-computed using PCA on a data set of several hundred static 3D facial models in accordance with some embodiments ...  In accordance with a number of embodiments, the dataset may be initialized with a mean dataset for a specific ethnicity.  An as-rigid-as-possible deformer algorithm can be used to model the corrective deformer in accordance with some embodiments.  The free-form deformer can allow each vertex to deform independently in accordance with some embodiments; paragraph [0098], in a third stage, a free-form deformation of the model is solved); 
apply a texture to at least a portion of the deformed 3D model based upon the color image of the scan (Paragraph [0097], the optimization can be performed using a gradient-based optimization framework applied to the generative model based on the following equation: … Edata, measures the dissimilarity between the image produced by the generative model “Ig” and the source image, Isr. Edata, includes two terms one for the difference in image colors, Edatacolor … In accordance with some embodiments of the invention, one feature of the data term formulation is that correspondence between points on the generative model and the source images can change over the course of optimization.  The regularization of terms can enforce smoothness between neighboring vertices. The texture regularization term can impose a penalty for vertex color differences between neighboring vertices on the mesh and the shape regularization term can impose an edge-smoothness penalty for any deviation for the undeformed edge lengths of the mesh; paragraph [0098], in a fourth stage, the texture and light and lighting components may be solved); and 
transmit the textured deformed 3D model and the displacement values (Paragraph [0090], a customized static 3D model of a head based on the face image in the 2D captured image and possibly the image capture information, if the information is available, is generated (415).  In accordance with some embodiments, the captured images are divided into various components to generate a static 3D model of the head from the image of the face.  Various components of a 2D image used to generate 3D model of a head in accordance with some embodiments of the invention are shown in FIG. 11; paragraph [0097], the customized static 3D model can be optimized (420); paragraph [0100], the generated customized 3D static model can be stored in a memory for use (425); paragraph [0100], in accordance with some embodiments, the customized 3D model may be transmitted to an application on a user device via a communications network; paragraph [0132], a flow diagram of a rigging process for generating a rig for a customized static 3D model of a head in accordance with an embodiment of the invention is shown in FIG. 6.  In process 600, a customized static 3D model of a head (605) and video images of a source face (610) are received; paragraph [0135], the customized rig can be stored in memory for use in other applications (635) and provided for use by a specific application (640).  In accordance with some embodiments, the customized rig is provided by transmitting the customized rig to an application on a user device via a communications network) to one or more of the remote computing devices for display on one or more of the display devices (Paragraph [0084], users may use personal devices 180 and 120 that connect to the network 160 to perform processes for receiving, performing and/or interacting with a deep learning network that uses systems and methods that provide supervised learning systems in accordance with various embodiments of the invention … In accordance with some embodiments of the invention, the processes for generating a 3D model of a head and/or animating the 3D model based upon audio data are performed by the user device), wherein the display devices render the textured deformed 3D model and animate the textured deformed 3D model in real-time using the displacement values (Paragraphs [0079], in accordance with some embodiments, a rig is generated for the static 3D model.  The rig can be generated by applying a standard set FACS blend shapes to a mesh of the static 3D model of the head.  The motion of one or more landmarks and/or 3D shapes in visible video can be tracked and the blend shapes of the static 3D model video recomputed based on the tracked landmarks and/or to provide a customized rig for the 3D model; paragraph [0084], users may use personal devices 180 and 120 that connect to the network 160 to perform processes for receiving, performing and/or interacting with a deep learning network that uses systems and methods that provide supervised learning systems in accordance with various embodiments of the invention … In accordance with some embodiments of the invention, the processes for generating a 3D model of a head and/or animating the 3D model based upon audio data are performed by the user device.  In many embodiments, an application being executed by the user device may capture or obtain image data including a face image and transmit the captured image data to a server system that performs additional processing based upon the received image data; paragraph [0086], the user device (or another user device) can receive the 3D model and necessary mappings of sets of rig parameters from the server systems and can use this information to display computer animations).

	Regarding claim 7, Sachs discloses everything claimed as applied above (see claim 1), and Sachs further disclose wherein the one or more landmark points in the depth map and the one or more landmark points in the initial 3D model each correspond to one or more facial features of a person's face (Paragraph [0090], a customized static 3D model of a head based on the face image in the 2D captured image and possibly the image capture information, if the information is available, is generated (415).  In accordance with some embodiments, the captured images are divided into various components to generate a static 3D model of the head from the image of the face.  Various components of a 2D image used to generate 3D model of a head in accordance with some embodiments of the invention are shown in FIG. 11.  In the illustrated embodiment, the image 1105 is divided into a geometry or shape component of the face 1110, a texture of the face 1115, lighting components of the image 1120, and camera properties 1125).

	Regarding claim 8, Sachs discloses everything claimed as applied above (see claim 7), and Sachs further disclose wherein the one or more facial features comprise a corner of an eye or a tip of the nose (Paragraph [0121], the goal of tracking the facial landmarks is to predict a set of points on an image of a face that locate salient features (such as eyes, lip corners, jawline, etc.)).

	Regarding claim 10, Sachs discloses everything claimed as applied above (see claim 1), and Sachs further disclose wherein applying a texture to at least a portion of the deformed 3D model based upon the color image of the scan (See claim 1) comprises: 
segmenting the deformed 3D model into a plurality of portions (Paragraph [0103], a segmentation process for identifying skin and hair regions of a face from a 3D model in accordance with an embodiment of the invention is shown in FIG. 12. In accordance with some embodiments, the segmentation process may be performed on the resulting customized 3D model.  In several embodiments, the segmentation process may be performed as an intermediate step in the generation of a customized static 3D model; paragraph [0105], the pixels of the 3D static model that belong to particular textured regions can be identified (1210).  In several embodiments, edge detection and morphological filling processes can be used to identify the textured regions of the image.  In accordance with many embodiments, one or more regions of skin containing regions are identified); and 
applying the texture to only one portion of the deformed 3D model (Paragraph [0106], edges may be found and used as a proxy for texture in accordance with many embodiments.  In accordance with a number of embodiments, edges may be determined by applying a Canny edge detector to the image to generate a mask.  An image of Canny edges displayed over the example image 1300 as a mask is shown in FIG. 15.  In the resulting mask, strands of hair will tend to produce edges separated by a textured region having a small number of pixels between edges (i.e., strands of hair).  These textured regions can be filled by performing a morphological close process of a width comparable to the width of the separation between strands.  The width may be determined using a training set of images in accordance with several embodiments.  An image showing application of a morphological close of the edges as a mask over the example image 1300 is shown in FIG. 16 where regions 1605 are texture free …).

	Regarding claim 11, Sachs discloses everything claimed as applied above (see claim 10), and Sachs further disclose wherein the texture is applied to a front face portion of the deformed 3D model (FIG. 12; paragraph [0104], in process 1200, a 3D projection of a head is obtained (1205).  In several embodiments, the customized static 3D model generated by process 400 may be obtained and used to generate the projection.  In a number of embodiments, the process receives the image of a face, estimates a geometry of a head from the image of the face, and projects the image of the face onto the estimated geometry to create a 3D static model … The projection can also place identified facial features at standardized locations on the model.  An example of an input image is shown in FIG. 13 where image 1300 includes a face 1305.  The face 1305 can be projected onto the determined geometry.  A cropped image 1400 of the face 1305 from the image 1300 in FIG. 13 being projected onto the determined geometry in accordance with an embodiment of the invention is shown in FIG. 14).

	Regarding claim 13, Sachs discloses everything claimed as applied above (see claim 1), and Sachs further disclose wherein the server computing device transmits the textured deformed 3D model and the displacement values to the mobile computing device (FIG. 4; paragraph [0090], a customized static 3D model of a head based on the face image in the 2D captured image and possibly the image capture information, if the information is available, is generated (415).  In accordance with some embodiments, the captured images are divided into various components to generate a static 3D model of the head from the image of the face.  Various components of a 2D image used to generate 3D model of a head in accordance with some embodiments of the invention are shown in FIG. 11; paragraph [0097], the customized static 3D model can be optimized (420); paragraph [0100], the generated customized 3D static model can be stored in a memory for use (425); paragraph [0100], in accordance with some embodiments, the customized 3D model may be transmitted to an application on a user device via a communications network; paragraph [0132], a flow diagram of a rigging process for generating a rig for a customized static 3D model of a head in accordance with an embodiment of the invention is shown in FIG. 6.  In process 600, a customized static 3D model of a head (605) and video images of a source face (610) are received; paragraph [0135], the customized rig can be stored in memory for use in other applications (635) and provided for use by a specific application (640).  In accordance with some embodiments, the customized rig is provided by transmitting the customized rig to an application on a user device via a communications network), and the mobile computing device renders the textured deformed 3D model and animates the textured deformed 3D model in real-time using the displacement values (FIG. 1; paragraph [0084], users may use personal devices 180 and 120 that connect to the network 160 to perform processes for receiving, performing and/or interacting with a deep learning network that uses systems and methods that provide supervised learning systems in accordance with various embodiments of the invention … In accordance with some embodiments of the invention, the processes for generating a 3D model of a head and/or animating the 3D model based upon audio data are performed by the user device.  In many embodiments, an application being executed by the user device may capture or obtain image data including a face image and transmit the captured image data to a server system that performs additional processing based upon the received image data; paragraph [0086], the user device (or another user device) can receive the 3D model and necessary mappings of sets of rig parameters from the server systems and can use this information to display computer animations).

	Regarding claim 14, Sachs discloses a computerized method of remote visualization of three-dimensional (3D) animation with synchronized voice in time, the method comprising: 
	capturing, by a sensor device coupled to a mobile computing device (FIG. 1; paragraph [0084], the mobile device 120 is a mobile telephone.  However, mobile device 120 may be a mobile phone, Personal Digital Assistant (PDA), a tablet, a smartphone, or any other type of device that connects to network 160 via a wireless connection without departing from this invention; paragraph [0074], in many embodiments, the captured image data includes depth measurements obtained from a depth sensor including (but not limited to) a time of flight camera and/or a structured light camera), a plurality of scans of one or more non-rigid objects in a scene (Paragraph [0073], systems in accordance with many embodiments of this invention can perform processes that can generate a static 3D model of a head from captured image data of the head and a customized rig for the 3D model; paragraph [0084], users may use personal devices 180 and 120 … In many embodiments, an application being executed by the user device may capture or obtain image data including a face image), each scan comprising (i) a depth map (Paragraph [0074], the captured image data includes depth measurements obtained from a depth sensor) and (ii) a color image (Paragraph [0103], processes for identifying features of a head in an image may be used to provide useful information including, but not limited to, an estimation of a color spectrum…Paragraph [0108], a K-means or Median Shift algorithm operating on the RGB pixels of the image to partition the image into regions of similar color. Thus, the captured image is a color image); 
receiving, by a server computing device coupled to the mobile computing device (Paragraphs [0083]-[0084], server systems 110, 140, and 170 are connected to the network 160 … personal devices 180 and 120 that connect to the network 160 and transmit the captured image data to a server system; paragraph [0085], FIG. 2 shows a processing system in a device that executes instructions to perform processes that provide interaction with other devices connected to the network as shown in FIG. 1 … A network interface is a device that allows processing system 200 to transmit and receive data over a network based upon the instructions performed by processor 205), a first set of one or more scans from the mobile computing device (FIG. 4; paragraph [0089], process 400 includes receiving a 2D image that includes an image of a face (405));  26Attorney Docket No. VAN-046 U.S. Patent Application 
reconstructing, by the server computing device, an initial 3D model of the one or more non-rigid objects using the first set of one or more scans (Paragraph [0090], a customized static 3D model of a head based on the face image in the 2D captured image and possibly the image capture information, if the information is available, is generated (415).  In accordance with some embodiments, the captured images are divided into various components to generate a static 3D model of the head from the image of the face.  Various components of a 2D image used to generate 3D model of a head in accordance with some embodiments of the invention are shown in FIG. 11; paragraph [0097], the customized static 3D model can be optimized (420); paragraph [0100], the generated customized 3D static model can be stored in a memory for use (425)); 
receiving, by the server computing device, a second set of one or more scans from the sensor device (Paragraph [0100], process 400 may receive one or more additional images that include the face image (430)); 
for each scan in the second set of one or more scans (Paragraph [0100], the customized static 3D model of the head can be optimized using each of the one or more additional images in the manner described above and/or in accordance with any of a variety of best fit criteria appropriate to the requirements of a given application (435)): 
determining, by the server computing device (Paragraph [0083], server systems 110, 140, and 170), an initial alignment between the depth map of the scan and the initial 3D model by mapping one or more landmark points in the depth map to one or more landmark points in the initial 3D model (Paragraph [0121], the identification of certain features or landmarks of a face can be useful in a variety of applications including (but not limited to) face detection, face recognition, and computer animation.  In many embodiments, the identification of landmarks may aid in animation and/or modification of a face in a 3D model.  In accordance with some embodiments of an invention, a Mnemonic Descent Method (MDM) is used for facial landmark tracking.  The goal of tracking the facial landmarks is to predict a set of points on an image of a face that locate salient features (such as eyes, lip corners, jawline, etc.). The MDM performed in accordance with many embodiments of the invention predicts facial landmarks by jointly training a convolutional neural network (CNN) and a recurrent neural network (RNN) to refine an initial set of landmarks on the image until the landmarks are in the correct positions on the face of the subject); 
converting, by the server computing device (Paragraph [0083], server systems 110, 140, and 170), the depth map of the scan into a coordinate system of the initial 3D model (Paragraph [0121], a process for performing MDM in accordance with an embodiment of the invention is shown in FIG. 30.  In FIG. 30, the process 3000 starts with an initial reference set of 68 landmarks, x0, aligned to the center of the subject's face (3005); paragraph [0098], in accordance with a number of embodiments, the generation and/or optimization of the customized 3D model is performed in stages.  In accordance with many of these embodiments, a first stage can solve for the camera properties.  The camera properties may include, but are not limited to, camera rotation, camera translation, Field of View (FOV), and focal length); 
determining, by the server computing device (Paragraph [0083], server systems 110, 140, and 170), a displacement between a location of each landmark point in the depth map and a location of the corresponding landmark point in the initial 3D model (Paragraph [0091], the face in the image can be modeled using the following generative model: Ig =π(R x G + t); paragraph [0097], the optimization can be performed using a gradient-based optimization framework applied to the generative model based on the following equation: … Edata, measures the dissimilarity between the image produced by the generative model “Ig” and the source image, Isr. Edata, includes two terms … a second for the difference in primary contours, Edataedge.  Examples of contours include, but are not limited to eye contours, lip contours, nostrils, eyebrows, and overall silhouette; paragraph [0121], the process 3000 (e.g. a 30x30 patch) iteratively repeats the following process.  A patch of pixels around each landmark is obtained (3010.) Each obtained patch is applied to a CNN (3015) to get a feature descriptor of length N for each patch (3020).  The descriptors can be concatenated together to get a descriptor encapsulating all of the patches (3025).  The concatenated descriptor can be projected by an RNN to determine the amount each landmark should be adjusted, Δxi (3030) … If the landmarks are satisfactory, the landmarks are stored in memory (3045) for future use; paragraph [0098], in a second stage, the blendshape weights may be solved); 
deforming, by the server computing device (Paragraph [0083], server systems 110, 140, and 170), the initial 3D model to the depth map using the displacements (Paragraph [0095], in accordance with some embodiments, the blend shape deformer computes the shape as a linear combination of basis vectors with blending weights, αblend. In accordance with some embodiments, the blend shape vectors are pre-computed using PCA on a dataset of static 3D models of faces from multiple subjects.  The blend shape deformer can include blend shape vectors that are pre-computed using PCA on a data set of several hundred static 3D facial models in accordance with some embodiments ...  In accordance with a number of embodiments, the dataset may be initialized with a mean dataset for a specific ethnicity.  An as-rigid-as-possible deformer algorithm can be used to model the corrective deformer in accordance with some embodiments.  The free-form deformer can allow each vertex to deform independently in accordance with some embodiments; paragraph [0098], in a third stage, a free-form deformation of the model is solved); 
applying, by the server computing device (Paragraph [0083], server systems 110, 140, and 170), a texture to at least a portion of the deformed 3D model based upon the color image of the scan (Paragraph [0097], the optimization can be performed using a gradient-based optimization framework applied to the generative model based on the following equation: … Edata, measures the dissimilarity between the image produced by the generative model “Ig” and the source image, Isr. Edata, includes two terms one for the difference in image colors, Edatacolor … In accordance with some embodiments of the invention, one feature of the data term formulation is that correspondence between points on the generative model and the source images can change over the course of optimization.  The regularization of terms can enforce smoothness between neighboring vertices. The texture regularization term can impose a penalty for vertex color differences between neighboring vertices on the mesh and the shape regularization term can impose an edge-smoothness penalty for any deviation for the undeformed edge lengths of the mesh; paragraph [0098], in a fourth stage, the texture and light and lighting components may be solved); and 
transmitting, by the server computing device (Paragraph [0083], server systems 110, 140, and 170), the textured deformed 3D model to the mobile computing Paragraph [0090], a customized static 3D model of a head based on the face image in the 2D captured image and possibly the image capture information, if the information is available, is generated (415).  In accordance with some embodiments, the captured images are divided into various components to generate a static 3D model of the head from the image of the face.  Various components of a 2D image used to generate 3D model of a head in accordance with some embodiments of the invention are shown in FIG. 11; paragraph [0097], the customized static 3D model can be optimized (420); paragraph [0100], the generated customized 3D static model can be stored in a memory for use (425); paragraph [0100], in accordance with some embodiments, the customized 3D model may be transmitted to an application on a user device via a communications network; paragraph [0132], a flow diagram of a rigging process for generating a rig for a customized static 3D model of a head in accordance with an embodiment of the invention is shown in FIG. 6.  In process 600, a customized static 3D model of a head (605) and video images of a source face (610) are received; paragraph [0135], the customized rig can be stored in memory for use in other applications (635) and provided for use by a specific application (640).  In accordance with some embodiments, the customized rig is provided by transmitting the customized rig to an application on a user device via a communications network; paragraph [0086], the user device (or another user device) can receive the 3D model and necessary mappings of sets of rig parameters from the server systems and can use this information to display computer animations).

	Regarding claim 20, Sachs discloses everything claimed as applied above (see claim 14), and Sachs further disclose wherein the one or more landmark points in the depth map and the one or more landmark points in the initial 3D model each correspond to one or more facial features of a person's face (Paragraph [0090], a customized static 3D model of a head based on the face image in the 2D captured image and possibly the image capture information, if the information is available, is generated (415).  In accordance with some embodiments, the captured images are divided into various components to generate a static 3D model of the head from the image of the face.  Various components of a 2D image used to generate 3D model of a head in accordance with some embodiments of the invention are shown in FIG. 11.  In the illustrated embodiment, the image 1105 is divided into a geometry or shape component of the face 1110, a texture of the face 1115, lighting components of the image 1120, and camera properties 1125).

	Regarding claim 21, Sachs discloses everything claimed as applied above (see claim 20), and Sachs further disclose wherein the one or more facial features comprise a corner of an eye or a tip of the nose (Paragraph [0121], the goal of tracking the facial landmarks is to predict a set of points on an image of a face that locate salient features (such as eyes, lip corners, jawline, etc.)).      

	Regarding claim 23, Sachs discloses everything claimed as applied above (see claim 14), and Sachs further disclose wherein applying a texture to at least a portion of 
segmenting the deformed 3D model into a plurality of portions (Paragraph [0103], A segmentation process for identifying skin and hair regions of a face from a 3D model in accordance with an embodiment of the invention is shown in FIG. 12. In accordance with some embodiments, the segmentation process may be performed on the resulting customized 3D model.  In several embodiments, the segmentation process may be performed as an intermediate step in the generation of a customized static 3D model; paragraph [0105], the pixels of the 3D static model that belong to particular textured regions can be identified (1210).  In several embodiments, edge detection and morphological filling processes can be used to identify the textured regions of the image.  In accordance with many embodiments, one or more regions of skin containing regions are identified); and 
applying the texture to only one portion of the deformed 3D model (Paragraph [0106], edges may be found and used as a proxy for texture in accordance with many embodiments.  In accordance with a number of embodiments, edges may be determined by applying a Canny edge detector to the image to generate a mask.  An image of Canny edges displayed over the example image 1300 as a mask is shown in FIG. 15.  In the resulting mask, strands of hair will tend to produce edges separated by a textured region having a small number of pixels between edges (i.e., strands of hair).  These textured regions can be filled by performing a morphological close process of a width comparable to the width of the separation between strands.  The width may be determined using a training set of images in accordance with several embodiments.  An image showing application of a morphological close of the edges as a mask over the example image 1300 is shown in FIG. 16 where regions 1605 are texture free …).

	Regarding claim 24, Sachs discloses everything claimed as applied above (see claim 23), and Sachs further disclose wherein the texture is applied to a front face portion of the deformed 3D model (FIG. 12; paragraph [0104], in process 1200, a 3D projection of a head is obtained (1205).  In several embodiments, the customized static 3D model generated by process 400 may be obtained and used to generate the projection.  In a number of embodiments, the process receives the image of a face, estimates a geometry of a head from the image of the face, and projects the image of the face onto the estimated geometry to create a 3D static model … The projection can also place identified facial features at standardized locations on the model.  An example of an input image is shown in FIG. 13 where image 1300 includes a face 1305.  The face 1305 can be projected onto the determined geometry.  A cropped image 1400 of the face 1305 from the image 1300 in FIG. 13 being projected onto the determined geometry in accordance with an embodiment of the invention is shown in FIG. 14).

	Regarding claim 26, Sachs discloses everything claimed as applied above (see claim 12), and Sachs further disclose wherein the server computing device transmits the textured deformed 3D model and the displacement values to the mobile computing device (FIG. 4; paragraph [0090], a customized static 3D model of a head based on the face image in the 2D captured image and possibly the image capture information, if the information is available, is generated (415).  In accordance with some embodiments, the captured images are divided into various components to generate a static 3D model of the head from the image of the face.  Various components of a 2D image used to generate 3D model of a head in accordance with some embodiments of the invention are shown in FIG. 11; paragraph [0097], the customized static 3D model can be optimized (420); paragraph [0100], the generated customized 3D static model can be stored in a memory for use (425); paragraph [0100], in accordance with some embodiments, the customized 3D model may be transmitted to an application on a user device via a communications network; paragraph [0132], a flow diagram of a rigging process for generating a rig for a customized static 3D model of a head in accordance with an embodiment of the invention is shown in FIG. 6.  In process 600, a customized static 3D model of a head (605) and video images of a source face (610) are received; paragraph [0135], the customized rig can be stored in memory for use in other applications (635) and provided for use by a specific application (640).  In accordance with some embodiments, the customized rig is provided by transmitting the customized rig to an application on a user device via a communications network), and the mobile computing device renders the textured deformed 3D model and animates the textured deformed 3D model in real-time using the displacement values (FIG. 1; paragraph [0084], users may use personal devices 180 and 120 that connect to the network 160 to perform processes for receiving, performing and/or interacting with a deep learning network that uses systems and methods that provide supervised learning systems in accordance with various embodiments of the invention … In accordance with some embodiments of the invention, the processes for generating a 3D model of a head and/or animating the 3D model based upon audio data are performed by the user device.  In many embodiments, an application being executed by the user device may capture or obtain image data including a face image and transmit the captured image data to a server system that performs additional processing based upon the received image data; paragraph [0086], the user device (or another user device) can receive the 3D model and necessary mappings of sets of rig parameters from the server systems and can use this information to display computer animations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al (U.S. Patent Application Publication 2019/0122411) in view of O'Keefe et al (U.S. Patent Application Publication 2018/0241985 A1).

Regarding claim 9, Sachs discloses everything claimed as applied above (see claim 1).
However, Sachs does not specifically disclose wherein mapping one or more landmark points in the depth map to one or more landmark points in the initial 3D model is based upon an iterative closest point (ICP) algorithm.     
	In the similar field of endeavor, O'Keefe discloses (Abstract, a method for automatic registration of 3D image data, captured by a 3D image capture system having an RGB camera and a depth camera, includes capturing 2D image data with the RGB camera at a first pose; capturing depth data with the depth camera at the first pose; performing an initial registration of the RGB camera to the depth camera; capturing 2D image data with the RGB camera at a second pose; capturing depth data at the second pose; and calculating an updated registration of the RGB camera to the depth camera) wherein mapping one or more landmark points in the depth map to one or more landmark points in the initial 3D model is based upon an iterative closest point (ICP) algorithm (Paragraph [0011], as shown in FIG. 1, a method 100 for automatic registration of 3D image data includes, using a 3D image capture system having an RGB camera and a depth camera, capturing 2D image data with the RGB camera at a first pose S110; capturing depth data with the depth camera at the first pose S115; performing an initial registration of the RGB camera to the depth camera S120; paragraph [0014], using an initial registration, the 3D image capture system combines the 2D image and depth image to produce a 3D image.  As shown in FIG. 2, a profile of the cube is detected by the depth image (as represented by the dark outline of the cube overlaid atop the 2D image); paragraphs [0016]-[0021], step S120 might also be performed by a laptop computer while viewing the 3D image data based on the captured image data and depth data at step S110 and S115; paragraph [0022], step S130 includes capturing 2D image data with the RGB camera at a second pose ... The second instance may occur in response to the periodic capture of 2D image data and depth data; paragraph [0031], step S150 includes calculating an updated registration of the RGB camera to the depth camera.  Calculating an updated registration preferably includes identifying a set of points common to the depth data of the first pose and the depth data of the second pose S151; calculating a color/texture error function for the set of points S152; Step S151 includes identifying a set of points common to the depth data of the first pose and the depth data of the second pose.  Common points represent the parts of the depth data of the second pose that are also present in the depth data of the first pose; in other words, the points have been imaged twice, but from different poses.  Since color and/or texture are often substantially invariant to changes in pose, this set of common points can be used to help calculate the updated registration.  The set of common points is preferably identified using an iterative closest point (ICP) algorithm).
	Sachs and O'Keefe are analogous art because both pertain to utilize the method for generating 3D model from the captured data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods for computer animations of 3D models of heads generated from images of faces taught by Sachs incorporate the teachings of O'Keefe, and utilizing the processing 

	Regarding claim 22, Sachs discloses everything claimed as applied above (see claim 14).
However, Sachs does not specifically disclose wherein mapping one or more landmark points in the depth map to one or more landmark points in the initial 3D model is based upon an iterative closest point (ICP) algorithm.
In the similar field of endeavor, O'Keefe discloses (Abstract, a method for automatic registration of 3D image data, captured by a 3D image capture system having an RGB camera and a depth camera, includes capturing 2D image data with the RGB camera at a first pose; capturing depth data with the depth camera at the first pose; performing an initial registration of the RGB camera to the depth camera; capturing 2D image data with the RGB camera at a second pose; capturing depth data at the second pose; and calculating an updated registration of the RGB camera to the depth camera) wherein mapping one or more landmark points in the depth map to one or more landmark points in the initial 3D model is based Paragraph [0011], as shown in FIG. 1, a method 100 for automatic registration of 3D image data includes, using a 3D image capture system having an RGB camera and a depth camera, capturing 2D image data with the RGB camera at a first pose S110; capturing depth data with the depth camera at the first pose S115; performing an initial registration of the RGB camera to the depth camera S120; paragraph [0014], using an initial registration, the 3D image capture system combines the 2D image and depth image to produce a 3D image.  As shown in FIG. 2, a profile of the cube is detected by the depth image (as represented by the dark outline of the cube overlaid atop the 2D image); paragraphs [0016]-[0021], step S120 might also be performed by a laptop computer while viewing the 3D image data based on the captured image data and depth data at step S110 and S115; paragraph [0022], step S130 includes capturing 2D image data with the RGB camera at a second pose ... The second instance may occur in response to the periodic capture of 2D image data and depth data; paragraph [0031], step S150 includes calculating an updated registration of the RGB camera to the depth camera.  Calculating an updated registration preferably includes identifying a set of points common to the depth data of the first pose and the depth data of the second pose S151; calculating a color/texture error function for the set of points S152; Step S151 includes identifying a set of points common to the depth data of the first pose and the depth data of the second pose.  Common points represent the parts of the depth data of the second pose that are also present in the depth data of the first pose; in other words, the points have been imaged twice, but from different poses.  Since color and/or texture are often substantially invariant to changes in pose, this set of common points can be used to help calculate the updated registration.  The set of common points is preferably identified using an iterative closest point (ICP) algorithm).
Sachs and O'Keefe are analogous art because both pertain to utilize the method for generating 3D model from the captured data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods for computer animations of 3D models of heads generated from images of faces taught by Sachs incorporate the teachings of O'Keefe, and utilizing the processing of the mapping landmark points in the depth map to the 3D model and applying the method for automatic registration of 3D image data taught by Vats to use iterative closest point (ICP) algorithm to track the landmark points in the captured depth image and the landmark points in the static 3D model of a head in order to provide the mapping of the landmark points to reduce the color/texture error in the 3D models of heads. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sachs according to the relied-upon teachings of O'Keefe to obtain the invention as specified in claim.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al (U.S. Patent Application Publication 2019/0122411) in view of Stoyles et al (U.S. Patent Application Publication 2018/0336714 A1).

Regarding claim 12, Sachs discloses everything claimed as applied above (see claim 1), and Sachs further disclose wherein: 
the mobile computing device record audio data associated with the one or more non-rigid objects during capture of the plurality of scans by the sensor device (Paragraph [0080], in several embodiments, the process receives video of a face captured while speaking sequence and synchronized audio segment of the user speaking to determine user specific facial movements performed during speech; paragraph [0137], animation that synchronizes movements of a 3D model of a face to audio data that mimics the face's speech patterns and/or other facial expressions can be achieved using a mappings between audio samples of sounds and images containing facial expressions and sets of rig parameters that form a 3D model of a face into the facial expression for making the sounds and/or captured facial expressions.  For purposes of this discussion, a sample of audio is a window or frame of audio content provides audio content for a certain time period of playback.  In accordance with a number of embodiment, the amount of playback time per sample of audio content is equal to the framerate of the animation being generated.  In accordance with some embodiments, general sets of rig parameters may be determined by using video and/or images captured of a variety of speakers and mapped to various sounds, emotions and/or other stimuli; FIG. 1; paragraph [0084], the processes for generating a 3D model of a head and/or animating the 3D model based upon audio data are performed by the user device. Thus, the audio data can be recorded by the mobile computing device), and the mobile computing device transmits the audio data to the server Paragraph [0086], in certain embodiments, a user device sends audio data to a server system that uses the audio data to generate mappings in the form of a playlist of sets of rig parameters); 
the server computing device synchronizes the audio data with the displacement values (Paragraph [0137], animation that synchronizes movements of a 3D model of a face to audio data that mimics the face's speech patterns and/or other facial expressions can be achieved using a mappings between audio samples of sounds and images containing facial expressions and sets of rig parameters that form a 3D model of a face into the facial expression for making the sounds and/or captured facial expressions; paragraph [0139], a process for training the rig to animate a customized 3D model to generate facial expressions corresponding to generated sounds and show a particular expression as well as mapping the expressions to particular sounds, emotions, and/or other forms of stimulus in accordance with an embodiment of the invention is shown in FIG. 8.  Process 800 receives the customized rig (805) for a customized 3D model such as a model generated using 2D captured images of a face using a process similar to any of the processes described herein.  A training set of video images along with accompanying audio data is received (810); paragraph [0140], the rig parameters for the rig are determined for each sound (815); paragraph [0142], the received audio can be divided into samples of particular sounds and each set of rig parameters for an expression is mapped to a particular sample or sound (820)) and transmits the synchronized audio data to the remote computing devices (Paragraph [0143], the mappings can be provided to another application or device for use (835).  In accordance with some of these embodiments, the mappings are provided to an application on a user device via a communications network); and 
the remote computing devices play the synchronized audio data when animating the textured deformed 3D model (Paragraph [0086], in certain embodiments, a user device sends audio data to a server system that uses the audio data to generate mappings in the form of a playlist of sets of rig parameters.  The user device can receive the playlist and apply the playlist to the 3D model to generate an animation synchronized to the audio data that may be played back at the same time).
	However, Sachs does not specifically disclose the mobile computing device further comprising an audio capture device, wherein: 
the mobile computing device uses the audio capture device to record audio data associated with the one or more non-rigid objects during capture of the plurality of scans by the sensor device.
In the similar field of endeavor, Stoyles discloses (Abstract, systems and methods for generating a video of an emoji that has been puppeted using inputs from image, depth, and audio) the mobile computing device further comprising an audio capture device (FIG. 1; paragraph [0032], client device 110 can include an image sensor, depth sensor, and audio recording hardware; FIG. 2; paragraph [0040], receive and processor sound, e.g. from microphone 213, and generate frames of audio data from the received sound), wherein: 
the mobile computing device uses the audio capture device to record audio data associated with the one or more non-rigid objects during capture of the plurality of scans Paragraph [0032], in an embodiment, the depth sensor can detect both depth and image data. Image data can be color data such as but not limited to red-green-blue (RGB) image data; paragraph [0033], client device 110 can further include a processing system having at least one hardware processor, coupled to the depth sensor, image sensor, and audio hardware.  Depth, image, and audio data can be synchronized in time as frames of data).
Sachs and Stoyles are analogous art because both pertain to utilize the method for generating 3D model from the captured data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mobile computing device taught by Sachs incorporate the teachings of Stoyles to have an audio recording hardware for recording the audio data associated with the face of the user during the image capturing in order to provide the audio data to the system for generating animations of 3D models of heads in synchronization with an audio data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sachs according to the relied-upon teachings of Stoyles to obtain the invention as specified in claim.

	Regarding claim 25, Sachs discloses everything claimed as applied above (see claim 1), and Sachs further disclose the method further comprising: 
recording, audio data associated with the one or more non-rigid objects during capture of the plurality of scans by the sensor device (Paragraph [0080], in several embodiments, the process receives video of a face captured while speaking sequence and synchronized audio segment of the user speaking to determine user specific facial movements performed during speech; paragraph [0137], animation that synchronizes movements of a 3D model of a face to audio data that mimics the face's speech patterns and/or other facial expressions can be achieved using a mappings between audio samples of sounds and images containing facial expressions and sets of rig parameters that form a 3D model of a face into the facial expression for making the sounds and/or captured facial expressions.  For purposes of this discussion, a sample of audio is a window or frame of audio content provides audio content for a certain time period of playback.  In accordance with a number of embodiment, the amount of playback time per sample of audio content is equal to the framerate of the animation being generated.  In accordance with some embodiments, general sets of rig parameters may be determined by using video and/or images captured of a variety of speakers and mapped to various sounds, emotions and/or other stimuli; FIG. 1; paragraph [0084], the processes for generating a 3D model of a head and/or animating the 3D model based upon audio data are performed by the user device. Thus, the audio data can be recorded by the mobile computing device); 
transmitting, by the mobile computing device, the audio data to the server computing device (Paragraph [0086], in certain embodiments, a user device sends audio data to a server system that uses the audio data to generate mappings in the form of a playlist of sets of rig parameters); 
synchronizing, by the server computing device, the audio data with the displacement values (Paragraph [0137], animation that synchronizes movements of a 3D model of a face to audio data that mimics the face's speech patterns and/or other facial expressions can be achieved using a mappings between audio samples of sounds and images containing facial expressions and sets of rig parameters that form a 3D model of a face into the facial expression for making the sounds and/or captured facial expressions; paragraph [0139], a process for training the rig to animate a customized 3D model to generate facial expressions corresponding to generated sounds and show a particular expression as well as mapping the expressions to particular sounds, emotions, and/or other forms of stimulus in accordance with an embodiment of the invention is shown in FIG. 8.  Process 800 receives the customized rig (805) for a customized 3D model such as a model generated using 2D captured images of a face using a process similar to any of the processes described herein.  A training set of video images along with accompanying audio data is received (810); paragraph [0140], the rig parameters for the rig are determined for each sound (815); paragraph [0142], the received audio can be divided into samples of particular sounds and each set of rig parameters for an expression is mapped to a particular sample or sound (820)); 
transmitting, by the server computing device, the synchronized audio data to the remote computing devices (Paragraph [0143], the mappings can be provided to another application or device for use (835).  In accordance with some of these embodiments, the mappings are provided to an application on a user device via a communications network); and  30Attorney Docket No. VAN-046 U.S. Patent Application 
playing, by the remote computing devices, the synchronized audio data when animating the textured deformed 3D model (Paragraph [0086], in certain embodiments, a user device sends audio data to a server system that uses the audio data to generate mappings in the form of a playlist of sets of rig parameters.  The user device can receive the playlist and apply the playlist to the 3D model to generate an animation synchronized to the audio data that may be played back at the same time).
However, Sachs does not specifically disclose the mobile computing device further comprising an audio capture device, the method further comprising: 
recording, by the audio capture device of the mobile computing device, audio data associated with the one or more non-rigid objects during capture of the plurality of scans by the sensor device.
In the similar field of endeavor, Stoyles discloses (Abstract, systems and methods for generating a video of an emoji that has been puppeted using inputs from image, depth, and audio) the mobile computing device further comprising an audio capture device (FIG. 1; paragraph [0032], client device 110 can include an image sensor, depth sensor, and audio recording hardware; FIG. 2; paragraph [0040], receive and processor sound, e.g. from microphone 213, and generate frames of audio data from the received sound), the method further comprising: 
recording, by the audio capture device of the mobile computing device, audio data associated with the one or more non-rigid objects during capture of the plurality of scans by the sensor device (Paragraph [0032], in an embodiment, the depth sensor can detect both depth and image data. Image data can be color data such as but not limited to red-green-blue (RGB) image data; paragraph [0033], client device 110 can further include a processing system having at least one hardware processor, coupled to the depth sensor, image sensor, and audio hardware.  Depth, image, and audio data can be synchronized in time as frames of data).
Sachs and Stoyles are analogous art because both pertain to utilize the method for generating 3D model from the captured data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mobile computing device taught by Sachs incorporate the teachings of Stoyles to have an audio recording hardware for recording the audio data associated with the face of the user during the image capturing in order to provide the audio data to the system for generating animations of 3D models of heads in synchronization with an audio data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sachs according to the relied-upon teachings of Stoyles to obtain the invention as specified in claim.

Allowable Subject Matter
Claims 2-6 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Dependent claims 2 and 15 depend from independent claims 1 and 14. Each claim adds additional limitations to provide the detailed steps for reconstructing an initial 3D model of non-rigid objects using the first set of one or more scans. More specifically, each claim requires “converting the depth map to an input 3D model point cloud; determining whether the depth map corresponds to a first scan of the first set of one or more scans; when the depth map does not correspond to a first scan, performing a non-rigid match of an existing 3D model point cloud to the input 3D model point cloud; integrating the input 3D model point cloud to a truncated signed distance function (TSDF) 3D model; generating a 3D mesh from the TSDF 3D model;23Attorney Docket No. VAN-046 U.S. Patent Applicationdeforming the 3D mesh to a coordinate system associated with the input 3D model point cloud; rasterizing the deformed 3D mesh to the existing 3D model point cloud; generating an output 3D mesh from the rasterized 3D mesh using the TSDF 3D model; and creating an initial 3D model of the one or more non-rigid objects using the output 3D mesh”. The search results taken either singly or in combination does not disclose the above limitations.
Dependent claims 3-6 depend from independent claim 2, and dependent claims 16-19 depend from independent claims 15. They have the same reasons as stated above.

	Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616